Citation Nr: 1543655	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  11-02 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for unspecified muscle and joint pain, also claimed as Gulf War Syndrome and muscle wasting. 

2.  Entitlement to service connection for chronic fatigue syndrome. 

3.  Entitlement to service connection for residuals of gallbladder surgery. 

4.  Entitlement to service connection for headaches. 

5.  Entitlement to service connection for nerve damage affecting the neck and back.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to February 1992. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In August 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge at the RO in Louisville, Kentucky.  The transcript of this hearing is a part of the record.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for unspecified muscle and joint pain, also claimed as Gulf War Syndrome, was denied in a December 2006 rating decision, which the Veteran did not timely appeal.  

2.  The evidence received since the December 2006 rating decision is cumulative and redundant of evidence previously considered and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for unspecified muscle and joint pain, also claimed as Gulf War Syndrome.  

3.  The Veteran's service personnel records show that he served in the southwest Asia theater of operations during the Persian Gulf War.

4.  The record evidence shows that the Veteran does not experience any current disability due to chronic fatigue syndrome which could be attributed to active service or any incident of service, to include as due to an undiagnosed illness experienced in the southwest Asia theater of operations during the Persian Gulf War.

5.  The Veteran's residuals of gallbladder surgery are not shown to be casually or etiologically related to any disease, injury, or incident during service.  

6.  The Veteran's headache condition is not shown to be casually or etiologically related to any disease, injury, or incident during service.  

7.  The Veteran's nerve condition, claimed as nerve damage affecting the neck and back is not shown to be casually or etiologically related to any disease, injury, or incident during service.  


CONCLUSIONS OF LAW

1.  The December 2006 rating decision that denied claims to reopen service connection for unspecified muscle and joint pain, also claimed as Gulf War Syndrome is final.  38 U.S.C.A. § 7105 (West 2014), 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2015).

2.  The evidence received subsequent to the December 2006 rating decision is not new and material, and the requirements to reopen claims of entitlement to service connection for unspecified muscle and joint pain, also claimed as Gulf War Syndrome have not been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156 (2015).

3.  Chronic fatigue syndrome was not incurred in or aggravated by active service, to include as due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1118, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2015).  

4.  The criteria establishing entitlement to service connection for residuals of gallbladder surgery are not met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

5.  The criteria establishing entitlement to service connection for headaches are not met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

6.  The criteria establishing entitlement to service connection for nerve damage affecting the neck and back are not met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5106, 5107, 5126; 38 C.F.R. § 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of a VCAA letters from the RO to the Veteran dated in December 2008 and May 2009.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs), private treatment records, and VA examination records have been obtained and associated with the claims file.  Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the merits of the issue on appeal, and neither has argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced the Veteran in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  In this case, the Board concludes that an examination is not needed because new and material evidence has not been submitted to reopen the Veteran's claim.  See 38 C.F.R. § 3.159(c)(4)(iii).  The duty to provide an examination and opinion applies to a claim to reopen a finally adjudicated claim only if new and material evidence is presented or secured.  Id.  Moreover, once the Board decides that a claim cannot be reopened, the duty to provide an appellant with a new medical examination is extinguished and the adequacy of any new examination becomes moot.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 463-64 (2007).

With regards to his service connection claims, the Veteran was provided a VA examination which addressed the contended causal relationship between his service connection claim and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiner, this examination report sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examination of record is adequate for rating purposes and additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

The Board notes that the Veteran has not been provided a VA examination for his claim of entitlement to service connection for residuals of gallbladder surgery.  However, a VA examination is not needed in every case.  The third prong under McLendon requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.  In this case, as well be discussed below, there is no medical evidence or credible lay evidence of an in-service event, illness or injury.  Thus, the duty to obtain a VA examination or opinion is not triggered.  

As noted above, the Veteran testified at a videoconference hearing before the undersigned in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the "hearing officer" who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

In this case, during the hearing, the undersigned fully identified the issues on appeal, identified the reasons for the RO's denial, and identified the evidence necessary to substantiate the claim.  Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  The hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the undersigned has complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the issue addressed in this decision based on the current record.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the adjudication of the Veteran's appeal.  

II. New and Material 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).

However, before reaching the merits of the claim, the Board must first rule on the matter of reopening of the Veteran's claim.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

As noted above, service connection for unspecified muscle and joint pain, also claimed as Gulf War Syndrome was denied by the December 2006 rating decision.  The Veteran did not file a timely appeal.  Therefore, the laws and regulations governing finality and reopening of a previously disallowed claim are pertinent in the consideration of the current issues on appeal.  

Under pertinent law and VA regulations, as interpreted by the Court, the Board may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  

The Veteran's specific request to "reopen" his claim for service connection was received in November 2008, and the regulation applicable to his appeal defines new and material evidence as evidence not previously submitted to agency decisionmakers which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2014).  

An adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2014); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328  (1999).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

The evidence of record at the time of the December 2006 rating decision included the Veteran's STRs, VA treatment records from the Washington VA Medical Center (VAMC) dated through May 2006 and private treatment records.

The RO denied the Veteran's claim for unspecified muscle and joint pain, claimed as Gulf War Syndrome, on the basis that there is no evidence of these conditions in service nor is there evidence of a current disability.  The Board notes that service treatment records are silent for any complaints, treatment or diagnosis of any muscle or joint pain.  Post-service treatment records showed that the Veteran was seen by a private physician in March 2000 for neck and back pain for over a year due to lifting heavy equipment at work. A January 2006 private treatment record showed complaints of left shoulder pain, but no further complaints of shoulder pain were noted after February 2006.  

VA treatment records dated in April 2003 from the Washington VAMC included the Veteran's report of weight loss from 180 to 130 pounds after returning from the Gulf, mostly from muscle loss and the Veteran reported that he did not feel as strong as he used to be.  However a May 2006 VA treatment record provided that the Veteran weighed 183.5 pounds.  The Veteran did not complain of any muscle or joint pain at the time of this examination and his muscle strength was found to be normal in all extremities without any neurological deficits.  

Thus, the RO concluded that treatment records do not show any signs or symptoms of an undiagnosed illness or medically unexplained chronic multi-system illness that is defined by a cluster of signs or symptoms.  

The evidence that has been added to the claims file since December 2006 includes more recent medical records and statements from the Veteran.  However, the recent medical records provide no complaints, treatment or diagnosis for any unspecified muscle or joint pains.  

In a December 2010 statement, the Veteran indicated that he experience fatigue symptoms and loss of strength.  The Veteran also developed ear, nose and throat issues and began to see several doctors.  The Veteran reported that his symptoms have progressively worsened and he has developed muscle atrophy.  The Veteran reported that he was sought treatment from private and VA treatment facilities but no one is addressing the root cause.

The Veteran was afforded a VA examination in August 2014.  The VA examiner provided that a review of the claims file and an in-person interview have been conducted.  The Veteran weighed 202.3 pounds and had a medium build.  A physical examination revealed no evidence of muscle wasting and normal coordination in the bilateral upper and lower extremities.  The Veteran reported experiencing muscle and joint pain "all over."  The Veteran reported muscle wasting in that he "is not toned."  The Veteran denied ever being seen by a rheumatologist and is not sure if he had X-rays of his joints.  He stated that he was treated by his private providers for joint pain in 1999 or 2000.  

The VA examiner found that there is no evidence for an type of muscle condition or muscle wasting.  Instead, the Veteran's complaint of muscle wasting means he does not have the muscle tone that he used to.  This would likely be due to lack of physical activity that challenges the muscle to be toned.  The VA examiner concluded that there is no evidence of muscle wasting, undiagnosed illness, or diagnosed unexplained chronic multi-symptom illness related to his current complaints of not being muscularly toned as in the past.  In sum, there is no muscle disability found.  

In summary, the evidence received since the December 2006 rating decision does not raise a reasonable possibility of substantiating the claim of unspecified muscle and joint pain, claimed as Gulf War Syndrome.  None of the new evidence received shows a muscle condition or an etiological link for the claim to service, to warrant a reopening of the previously denied claim.  For all of these reasons, the Veteran's requests to reopen his previously denied claims of entitlement to service connection for unspecified muscle and joint pain, claimed as Gulf War Syndrome is denied.

III.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established for a Persian Gulf Veteran who exhibits objective indications of chronic disability which cannot be attributed to any known clinical diagnosis, but which instead results from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1)(i).  See also 76 Fed. Reg. 81834 (Dec. 29, 2011).  A Persian Gulf Veteran is one who served in the Southwest Asia theater of operations during the Persian Gulf War.  Id.  The Southwest Asia theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d)(2).

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A disability referred to in this section shall be considered service-connected for the purposes of all laws in the United States.  38 C.F.R. §§ 3.317(a)(2)-(5).

Effective March 1, 2002, the law affecting compensation for disabilities occurring in Persian Gulf War Veterans was amended.  38 U.S.C.A. §§ 1117, 1118.  Essentially, these changes revised the term "chronic disability" to "qualifying chronic disability," and involved an expanded definition of "qualifying chronic disability" to include: (a) an undiagnosed illness, (b) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317.  The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  

With claims based on undiagnosed illness, the Veteran is not required to provide competent evidence linking a current disability to an event during service.  Gutierrez v. Principi, 19 Vet. App. 1 (2004).  Signs or symptoms that may be a manifestation of an undiagnosed illness or a chronic multisymptom illness include: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs and symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 U.S.C.A. § 1117(g); 38 C.F.R. § 3.317(b).

Section 1117(a) of Title 38 of the United States Code authorizes service connection on a presumptive basis only for disability arising in Persian Gulf Veterans due to "undiagnosed illness" and may not be construed to authorize presumptive service connection for any diagnosed illness, regardless of whether the diagnosis may be characterized as poorly defined.  VAOPGCPREC 8-98 (Aug. 3, 1998).  Compensation may be paid under 38 C.F.R. § 3.317 for disability which cannot, based on the facts of the particular Veteran's case, be attributed to any known clinical diagnosis.  The fact that the signs or symptoms exhibited by the Veteran could conceivably be attributed to a known clinical diagnosis under other circumstances not presented in the particular Veteran's case does not preclude compensation under § 3.317.  Id.

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).  Because chronic fatigue syndrome is not explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to this claim.

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Chronic Fatigue Syndrome

The Veteran contends that he incurred chronic fatigue syndrome (CFS) during active service.  He alternatively contends that he incurred CFS as a result of an undiagnosed illness initially experienced while on active service in the southwest Asia theater of operations during the Persian Gulf War.

The Board finds that the preponderance of the evidence is against granting the Veteran's claim of service connection for chronic fatigue syndrome.  The Veteran contends that he incurred chronic fatigue syndrome during active service in the southwest Asia theater of operations during the Persian Gulf War or, alternatively, an undiagnosed illness initially experienced while in the Persian Gulf caused or contributed to his claimed chronic fatigue syndrome.  The record evidence does not support the Veteran's assertions concerning current disability due to chronic fatigue syndrome or any etiological relationship to active service or any incident of service, to include as due to an undiagnosed illness.  The Board notes initially that the Veteran's service personnel records (in this case, his DD Form 214) confirm that he had active service in the southwest Asia theater of operations during the Persian Gulf War from October 1990 to June 1991.  However, the Veteran's service treatment records show no complaints of or treatment for chronic fatigue syndrome at any time during his period of active service, including while he was in the southwest Asia theater of operations during the Persian Gulf War.  The Board notes in this regard that the absence of contemporaneous service treatment records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

The post-service evidence also does not support granting the Veteran's claim of service connection for chronic fatigue syndrome.  Instead, a February 2008 private treatment record from Dr. E.B.Q. revealed that the Veteran began experiencing neck pain several years ago that has worsened in the past six months.  A March 2008 follow-up treatment record showed that following his first epidural steroid injection, the Veteran experienced a reduction in pain but since that time, he was involved in a motor vehicle accident where he fell asleep at the wheel and hit a truck.  The Veteran reported to his physician that he is concerned about falling asleep at the wheel and is hesitant to be on medication at this time.  The private physician noted that his sleep habits included getting between five to seven hours of sleep and "fatigue may be a contributing factor."  The physician recommended that the Veteran improve his sleep schedule.  

The Veteran was provided a VA examination in August 2014.  The VA examiner opined that there is no diagnosis for chronic fatigue syndrome.  The VA examiner found that past medical records attributed his fatigue to stress, poor sleep and possible sleep apnea or sleep disruption.  The VA examiner found that these factors contribute to his fatigue and the Veteran also admitted that his "circadian rhythm is off" due to his work schedule.  The examiner concluded that there is no evidence of a fatigue condition due to environmental hazard exposure, undiagnosed illness, or diagnosed medically unexplained chronic multi-symptom illness related to fatigue.  

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced chronic fatigue syndrome at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, there is no evidence of chronic fatigue syndrome at any time during the pendency of this appeal.  In summary, the Board finds that service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness, is not warranted.
 
In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309 (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337, and Barr, 21 Vet. App. at 303.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements and sworn testimony, the Veteran has asserted that his symptoms of CFS have been debilitating after service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of CFS after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's testimony of continued symptoms of CFS since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his CFS began after service, in the more contemporaneous medical history he gave at the service separation examination, he denied any history or complaints of symptoms of chronic fatigue syndrome.  Moreover, the earlier complaint of fatigue in February 2008 was associated to his shoulder pain.  In a February 2008 treatment record for neck pain, the Veteran reported that the condition began several years ago and has worsened in the past six months.  Thus, the Veteran's service separation examination and report of symptoms to his private physician is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

As noted above, the post-service medical evidence does not reflect complaints or treatment related to chronic fatigue syndrome until August 2008, approximately 16 years following active service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

When the Veteran was examined for VA disability compensation purposes in August 2014, he did not report the onset of chronic fatigue syndrome symptomatology during or soon after service or even indicate that the symptoms were of longstanding duration.  Instead, as noted above, the VA examiner concluded that the Veteran currently did not have chronic fatigue syndrome and had never been diagnosed as having chronic fatigue syndrome.  The Veteran also did not claim that symptoms of his disorder began in (or soon after) service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment after service, his previous statements made for treatment purposes, and the record evidence showing no disability due to chronic fatigue syndrome which could be attributed to active service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.

Residuals of Gallbladder Surgery

The Veteran's seeks entitlement to service connection for residuals of gallbladder surgery.  The Veteran's service treatment records are absent any complaints, treatment or diagnosis of a gallbladder disorder.  At his February 1992 report of medical examination for separation, the Veteran was found to have normal abdomen and viscera, endocrine system, GU system, and lower extremities.  The clinician noted a normal abdomen exam and provided a diagnosis of vague abdominal muscle complaints.  In the accompanying report of medical history, the Veteran denied having gall bladder trouble or gallstones.  

Post-service treatment record beginning in September 2008 revealed that the Veteran was treated for epigastric disease.  The Veteran complained of symptoms of abdominal bloating, constipations, difficulty swallowing, indigestion and "maybe" blood in stool.  The examiner noted that the Veteran had a personal history of acid reflux/heartburn and gallstones.  The Veteran had his gallbladder removed in September 2008.  

In December 2008, the Veteran's private physician informed VA that the Veteran is currently treated for gastroesophageal reflux disease and he is on medication for his condition.  The private physician noted that the Veteran has a prior history of gallbladder surgery for the right upper abdominal pain earlier in 2008.  In addition, the Veteran had a brief history of gastrointestinal bleeding that has now resolved.  

At the August 2015 Board hearing, the Veteran testified the he underwent gallbladder surgery in 2008 and has painful scarring residuals.  When asked how his gallbladder surgery tied into active duty, the Veteran reported that he did not know but "all I know is I've read a lot about Persian Gulf Syndrome."  

Upon review, the record before the Board does not indicate that any ailment of the gallbladder has a causal connection or was associated with his active military service.  Similarly, the post service-treatment records reveal no complaints, treatment, or diagnosis of a gallbladder condition until September 2008, approximately 16 years after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).  

The Board notes that the only contrary opinion of record comes from the Veteran, himself, who maintains that his gallbladder condition is related to Gulf War Syndrome.  However, the Board reiterates that the Veteran's service treatment records reveal no injury or disorder of the gallbladder during service or immediately after service.  Indeed, the first time that the Veteran was treated for his condition was in September 2008, approximately 16 years after separation from service.  The record also reiterated that the Veteran had no prior history of gallbladder condition.  Therefore, the record before the Board does not indicate a basis to warrant service connection for a residuals of gallbladder surgery on a direct or presumptive basis.

Moreover, whether symptoms the Veteran experienced in service or following service are in any way related to his gallbladder surgery requires medical expertise to determine because it involves a complex medical nexus question.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  To the extent that the Veteran himself believes that his gallbladder condition is due to service, as a lay person, he has not shown to possess any specialized training in the medical field.  The Veteran's opinion as to the etiology of his gallbladder condition is not competent medical evidence; as such question requires medical expertise to determine.  Id.

The Board finds that the preponderance of the evidence is against the claim of service connection for residuals of gallbladder surgery, as record evidence does not indicate that the Veteran had this condition in service or within a year following his discharge from service.  Likewise, the weight of the competent and credible evidence does not indicate that the residuals of gallbladders surgery are related to the Veteran's period of service.  Accordingly, service condition for residuals of gallbladder surgery is not warranted on any basis.  The Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert, supra.  Accordingly, the claim must be denied.

Headaches and Nerve Damage Affecting Neck and Back 

The Veteran seeks entitlement to service connection for a headaches and nerve damage affecting the neck and back.

The Veteran's service treatment records are negative for symptoms, treatment or diagnosis of a headache or nerve condition.  The Veteran's November 1988 induction medical history report and February 1992 separation examination revealed normal findings and were absent of any discussion of a headache or nerve damaging affecting the neck and back.  

The post-service treatment record in February 2008 private treatment record from Dr. E.B.Q. for neck pain revealed that the Veteran began experiencing neck pain several years ago that has worsened in the past six months.  A March 2008 follow-up treatment record showed that following his first epidural steroid injection, the Veteran experienced a reduction in pain but since that time, he was involved in a motor vehicle accident where he fell asleep at the wheel and hit a truck.  The Veteran reported to his physician that he is concerned about falling asleep at the wheel and is hesitant to be on medication at this time.  The private physician noted that his sleep habits included getting between five to seven hours of sleep and "fatigue may be a contributing factor."  The physician recommended that the Veteran improve his sleep schedule.  

Private treatment records from Dr. E.B.Q. dated in February 2009 showed that the Veteran was treated for bilateral neck and shoulder pain.  The Veteran reported that he was that the pain symptoms are associated with anxiety, malaise and depression, neck popping, muscle spasm, sleep disturbances and decreased physical activity.  With regards to stress, the Veteran reported that experiencing domestic problems with his wife and stepchildren since the start of the relationship and that his stepchildren do not listen to him and does not respect what he says, and he also reported that he is not able to sleep.  With regards to function, the Veteran reported that the pain decreases his quality of life and interferes with his job.  

The private physician noted a December 2007 X-ray of the cervical spine which showed uncovertebral spurs seen prominent in C4/5 and C5/6 levels.  There is also evidence of encroachment of the left neural foramina by bony spurs at C5/6 and small bony posterior at C2/3 and C3/4.  A magnetic resonance imaging (MRI) performed in September 2007 of the spine showed old chronic mild degenerative arthritis and disc bulge at L4/5, bone spurs and bulging disc.  Subsequent MRI in May 2008 revealed reversal of the cervical lordosis and desiccation in all levels, disc bulge at C3 through C7 and mild narrowing of the left neuroforamina at C5/6.  

The Veteran was afforded a VA examination in August 2014.  With regards to his headache condition, the VA examiner provided a diagnosis of migraine and muscle tension headaches with the date of diagnosis in April 2003 and December 2005.  The Veteran reported that he experienced headaches every day and the pain is located on the back of his head and sometimes in the forehead and behind the left eye.  The Veteran reported that he experiences symptoms of headache pain and sensitivity to light.  The VA examiner found no other pertinent physical findings and the Veteran was found to have a normal cranial nerve examination.  The VA examiner found that the Veteran's medical history attributed his headaches to neck pain that began "several years ago;" a "variant of migraine" and muscle tension primary to headaches syndrome.  The VA examiner noted that all of these symptoms are known etiologies for headaches and there is no evidence for a headache condition due to environmental hazards exposures, undiagnosed illness or diagnosed medically unexplained chronic multi-symptom illness related to headaches.  

With regards to his claim for nerve damage, the VA examiner found that the Veteran's medical history revealed that he had a workman's compensation claim for a non-service related work injury.  The Veteran's medical history showed that he complained of numbness near the knees attributed to lumbar spine degenerative disc disease at the L4/5.  The VA examiner found no evidence for a nerve condition or nerve damage due to environmental hazardous exposure , undiagnosed illness or diagnosed medically unexplained chronic multi-symptom illness related to headaches.  

At the August 2015 Board hearing, the Veteran testified that he developed a headache condition when he returned from the Gulf.  The Veteran reported that he continues to experience headaches but are not on any medication.  With regards to his nerve damage, the Veteran reported that he was diagnosed by an EMG in 2007 or 2008 by his private physician, Dr. E.B.Q.  

The Board finds that the evidence of record is against a finding that the Veteran's headache and nerve damage affecting the neck and back disorder are casually or etiologically related to any disease, injury, or incident during service.  The Board may weigh silence in a medical record against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated.  See Kahana v. Shinseki, 24 Vet. App. 428, 439-40 (2011) (Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, as opposed to cases in which there is evidence that is relevant either because it speaks directly to the issue or allows a reasonable inference to be drawn by the Board as fact finder).  For this negative inference to be made, the Board must make two findings-first, that the record being evaluated is complete in relevant part, and second, that the injury, disease, or related symptoms would ordinarily have been recorded had they occurred.  Id. at 440.

Here, the Veteran's service treatment records are complete (which include entrance and separation examinations, dental records, and immunization records), and it is an indisputable fact that these records do not show that the Veteran was treated for or diagnosed with headaches or nerve damage conditions during service.  For these reasons, the Board finds that there is no medical evidence or credible lay evidence of an in-service event.  It follows that as there is no credible evidence of an in-service event, service connection cannot otherwise be established for the claimed headache and nerve disorders.  Indeed, the medical record of evidence shows that the Veteran did not seek treatment for headache condition until December 2005 and shoulder pain until February 2008, which is over a decade after service discharge.  This lengthy period without evidence of treatment tends to weigh against a finding of in-service onset.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The only evidence relating the Veteran's current headache and nerve disorders to service is the Veteran's own lay assertions.  The Board notes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, as to the specific issue in this case, determining the etiology of headaches and nerve damage affecting the neck and back falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset of symptoms, the Veteran is not competent to provide evidence as to more complex medical questions, such as the etiology of the headache and nerve disabilities.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Any opinion regarding the nature and etiology of his claimed disorders require medical expertise that the Veteran has not been demonstrated to possess.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  Thus, the lay assertions as to the etiology of his headaches and nerve damage disorders are not competent medical evidence.  

Lastly, there is no credible and probative evidence of record that the Veteran's headache and nerve disorders manifested to a compensable degree within one year of the Veteran's discharge from service.  See 38 C.F.R. §§ 3.307(a), 3.309(a).  Instead, the probative evidence of record shows that the Veteran was not diagnosed with headaches or a nerve condition until over a decade after separation from active duty service.   

As such, based on the above, the Board finds that the weight of the evidence is against a finding of service connection.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v., 1 Vet. App. 49, 53-56.
















	(CONTINUED ON NEXT PAGE)

ORDER

New and material evidence has not been received to reopen the claim for service connection for unspecified muscle and joint pain, claimed as Gulf War Syndrome, and the appeal is denied.

Entitlement to service connection for chronic fatigue syndrome is denied. 

Entitlement to service connection for residuals of gallbladder surgery is denied.

Entitlement to service connection for headaches is denied.

Entitlement to service connection for nerve damage affecting the neck and back is denied.






____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


